DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1–8 and 11 in the reply filed on 3/22/2022 is acknowledged.  The traversal is on the ground(s) that search and examination of the non-elected claims does not constitute a significant burden on the Examiner.  This is not found persuasive because the non-elected claims have different classifications and their search in the different classifications constitutes a significant burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9, 10, and 12–15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/22/2022.

Claim Objections
Claim 5 is objected to because of the following informalities:  the space between the words the and plurality is missing.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the second elongation at break" in in the circularly-woven tube according to claim 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2014/0173934 A1) in view of Blakely (US 2014/0109286 A1).
Bell teaches a shoe upper comprising warp and weft yarns, such that lower elastic modulus lockout yarns may be included in the weft direction to offer directional elasticity.  Bell abstract, ¶¶ 62, 73, 75, 102, 117.  The lockout yarns may be formed from nylon or polyester.  Id. ¶ 73.  The upper may formed in a single weaving operation, wherein the upper possesses different functional zones having different characteristics.  Id. abstract, ¶¶ 50, 117, 118.
Bell fails to teach that the shoe upper is a circularly-woven tube having first and second types of warp yarns in respective first and second areas of the tube, wherein the bending stiffness of the second type of warp yarn is greater than the first type of warp yarn bending stiffness.
Blakely teaches the formation of an auxetic footwear structure that is capable of conforming to various body shapes, wherein the footwear comprises yarns woven to form a seamless circularly-woven tube.  Blakely abstract, ¶¶ 6, 91, 98, Fig. 6B.  The shoe upper of Blakely is designed to bend and flex during activity in some parts, while also providing resiliency and more support in others.  See id. ¶¶ 82–83, Figs. 5A–5D, 6A, 6B, 7A, 7B.  In fact, the auxetic footwear structure is designed to elongated in two different directions.  See id. ¶¶ 49–51.  The auxetic footwear structure may be laminated to a thermoplastic base layer sheet.  Id. ¶¶ 65–73.
It would have been obvious to one of ordinary skill in the art to have made the upper of Bell using a circularly-woven tube with areas having varied bending stiffness to in order to make an upper that better conforms to a wearer’s foot.  Additionally, it would have been obvious to the ordinarily skilled artisan to have made those areas of varied bending stiffness by using warp yarns of varied bending stiffness based upon Bell’s teachings of using warp yarns having differing properties in different functional zones to create a composite material.  Furthermore, the warp and weft yarns would have obviously had differing elongations at break as the circular-woven tube of Blakely is designed to elongate in two different directions and that degree of elongation may differ.  See Blakely ¶¶ 49–51; Bell abstract, ¶¶ 62, 73, 75, 102, 117.  It also would have been obvious to have laminated the base layer of Blakely to the Bell upper to provide reinforcement.  Blakely ¶ 73.
With regard to the second elongation at break being at least 100%, the amount of elongation at break is a result-effective variable  affecting the degree to which the shoe upper can stretch.  See Bell ¶ 117.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed ratio, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786